Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 3/9/2022. Claims 1-2 and 6-21 have been examined in this application.  
Response to Amendments
2.	Applicant’s amendments to claims 1, 6, and 20-21 are acknowledged.  Applicant’s cancellation of claims 3-5 are acknowledged.  Further it is additionally noted in response to the interview conducted on 3/15/2022 where the substance of the interview revolved around whether Applicant’s amendments involved an election by original presentation (now cancelled claims 3-5 recited the first device system and the second device system where the same device, whereas now as amended into the independent claims it can be interpreted as the opposite in that the second device system and the first device system are distinct), the Examiner has further time to review the specification and applicant’s claims outside the time available in an interview, and is persuaded by Applicant’s previous claims 17-18 and the specification, that the newly amended claims do not rise to an election by original presentation since the system including multiple devices is already recited in previously presented claims 17-18. Further the specification does not disclose that embodiments where the devices are all same vs different or distinct are (a) not capable of user together or can have a materially different design, mode of operation, function, or effect, (b) do not overlap in scope, i.e. are mutually exclusive, or (c) are not obvious variants. See MPEP 806.05(j).  Accordingly no election by original presentation has been made in this office action. 
Response to Arguments 
3.	On pages 9-10 of Remarks, Applicant argues the 101 rejection. The Examiner has carefully considered Applicant’s arguments however, the Examiner respectfully disagrees. While the Examiner understands and respects Applicant’s arguments it is importantly noted that the functions or features (or elements) upon which applicant relies in the arguments on pages 9-10 are not actually required by the claims as currently recited even as now amended.  
	Rather at best, Applicant’s amendments merely recite two “device systems” performing the functions instead of one same “device system”, which with respect to the 101 rejection is merely (1) Adding the words “apply it” ( or equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and (2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea.  Reconsidering the above (2) data gathering under the significantly more step merely recites (b) receiving or transmitting data over a network, e.g., using the Internet to gather data. 
	If Applicant were to amend the claims to recite those more specific functions or elements then weight would then need to be given to Applicant’s arguments regarding those argued functions or elements in Remarks page 9-10.  Examiner notes USPTO 2019 Update: Subject Matter Eligibility pages 10-11 (cited herein): 
	
	B. An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field 
	An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). 
	The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

	From the above cited sections, the analysis is based on the claims, therefore arguments directed towards features or functions not recited in the claims, even if recited in the specification, are not persuasive. 
4.	On pages 10-13 of Remarks, Applicant argues the 102 rejection in view of Applicant’s amendments.  The Examiner has carefully considered Applicant’s arguments, amendments and the claims as they stand as a whole in view of broadest reasonable interpretation.  
	While the Examiner understands based on Applicant’s arguments that Applicant’s invention is performing a different function than that found in the cited prior art of Yano, the Examiner finds that the claims as amended still read on the cited prior art of Yano.  The only difference between Applicant’s independent claims and the Yano reference is the amended limitation in the most recently filed claim set of “the second device system distinct from the first device system.”  This is in contrast to previous claims 3-5 (now cancelled), where they were the same device.  However, Yano clearly teaches an overall system (see claim 1 preamble of Applicant’s independent claim 1) for determining advertisements views (see abstract of Yano) where the overall system includes multiple devices (see Figure 1 reference characters 11-21 and abstract of Yano) for performing the functions of Yano. As recited in the corresponding recited sections (see Non-Final Office Action dated 12-15-2021 pages 16) of (a) paragraphs 0036-0037, 0039-0048, 0054, 0057, and 0073-0076 and   (b) paragraphs 0049-0052, 0055, 0062, 0064, and 0077-0082 with respect to the first and second indicators respectively, the system of Yano uses multiple of those units (or “device systems” as recited in the claims) to make a determination.  Yano just does not expressly teach grouping all the functions of the first indicator in one of the units, and grouping all of the functions of the second indicator in another unit.  
	However,  McCord et al. which is in the same field of capturing user eye data to determine advertising viewability (see abstract)  teaches its readily apparent that functions of a computer system may be one device or on multiple devices (see paragraph 0138). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yano with the aforementioned teachings from McCord et al. with the motivation of providing a readily apparent way to perform a function in a system across one or more multiple devices (see McCord et al. paragraph 0138), when performing the functions in an apparatus with multiple devices is known (see Yano abstract and Figure 1). 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Such an architecture does not allow, for example, a user to use the user's own device to interact with a visual indicator and to have that interaction detected in conjunction with a different device detecting observable presentation of the visual indicator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If However, Applicant were to amend the claims to include the additional argued features it would then require further consideration and an updated search. 

	Further Applicant argues on page 13 dependent claims 6 and 17.  Here again in as in the independent claims above of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Such a difference can be important, among other
reasons, because a user affirmatively operating, e.g., the user's device's camera system to affirmatively take a picture of the visual indicator indicates a much higher degree of user interest than a user merely looking at an object ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If However, Applicant were to amend the claims to include the additional argued features it would then require further consideration and an updated search. 
	Therefore the Examiner respectfully disagrees with Applicant’s arguments.
 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-2 and 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) the idea of collecting data and aggregating it to determine advertisement effectiveness.  
	The idea of collecting data and aggregating it to determine advertisement effectiveness is a commercial or legal interaction where the subject matter is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite a certain method of organizing human activities that is one the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	  This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to determining advertisement effectiveness for conversions or interactions that happen based on advertisement impressions (see claims 1-2 and 6-21) 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (See claims 1-2 and 6-21) 
	And (3) Adding the words “apply it” ( or equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: using devices, programs, code, device systems, software, tracking pixels, webpages, and a network as claimed in claims 1-21 to perform the abstract idea (see claims 1-2 and 6-21)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of integration into inventive concept (significantly more) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (See MPEP 2106.05(d) and Berkheimer Memo). 
	(a) presenting offers and gathering statistics (see claims 1-2 and 6-21) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	(b) receiving or transmitting data over a network, e.g., using the Internet to gather data (see claims 1-2 and 6-21) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): , Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(e) electronic recordkeeping (see claims 1, 8-18, and 20-21)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activiity [R-10.2019](cited herein): see  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log))
	(f) ad impressions displayed or served to a user (see claim 1-2,6-11, and 16-21) 
	-Lagassey (United States Patent Application Publication Number: US 2014/0136334) paragraph 0042 “The hosting website tracks impressions and clicks on the banners using methods that are well known in the art” 
	- Colucci (United States Patent Application Publication Number: US 2009/0287553) paragraph 0066 The monetization tool 325 tracks and manages measuring statistics for advertisements included in the franchise website through one or more methods known in the art, such as per impression, pay per click.”
	-Tonnison et al. (United States Patent Application Publication Number: US 2009/0292595) paragraph 0237 “It should be noted to those skilled in the art that the activities under tracking are not limited to clicks and impressions, but also other actions on a SponsoredAd.”
	(g) tracking users clicking or interacting with ads (see claims 1, 6, 10-16, and 20-21) 
	-Lagassey (United States Patent Application Publication Number: US 2014/0136334) paragraph 0042 “The hosting website tracks impressions and clicks on the banners using methods that are well known in the art” 
	- Colucci (United States Patent Application Publication Number: US 2009/0287553) paragraph 0066 The monetization tool 325 tracks and manages measuring statistics for advertisements included in the franchise website through one or more methods known in the art, such as per impression, pay per click.”
	-Tonnison et al. (United States Patent Application Publication Number: US 2009/0292595) paragraph 0237 “It should be noted to those skilled in the art that the activities under tracking are not limited to clicks and impressions, but also other actions on a SponsoredAd.”
	(h) camera capturing images (see claims 6 and 17) 
	- Lofthus (United States Patent Application Publication Number: US 2016/0027059) paragraph 0043 “Therefore, the technology to permit a camera on a mobile device to be used to capture an image of an advertisement exists and is well known to those of ordinary skill in the art”
	- Chum et al. (United States Patent Application Publication Number: US 2016/0062612) paragraph 0005 “Further, accessing the information using two-dimensional (2D) matrix code with embedded information, such as URLs, contact information, e-mail addresses, etc. is also well known in the art, Advertisement using the two-dimensional (2D) matrix does is gaining a lot of attention as they are easily accessible using readers such as smart-phones or other similar camera equipped electronic devices” 
	-Yano (United States Patent Application Publication number: US 20100057558) paragraph 0051 “The eye direction detection unit 16 detects the user's eye direction from the images of the user's face photographed by the imaging unit 15. Various known methods, such as the method disclosed in Japanese Patent Application Laid-Open No. 2008-102902, can be used to detect the eye direction”
	-Hennessey et al. (United States Patent Number: US 8,457,352) column 1 lines 35- column 2 lines 45 “A number of other applications for eye-gaze tracking systems include, without limitation: psychological and physiological research into the connection between eye movements and perceptual and/or cognitive processes; the analysis of driver awareness; research into the effectiveness of advertising and website layouts; and gaze contingent displays. A number of prior art references describe various techniques for eye-gaze tracking. These references include: A. T. Duchowski, Eye Tracking Methodology: Theory and Practice. Springer-Verlag, 2003. L. Young and D. Sheena, "Methods & designs: survey of eye movement recording methods," Behav. Res. Methods Instrum., vol. 5, pp. 397-429, 1975. R. Jacob and K. Karn, The Mind's Eye: Cognitive and Applied Aspects of Eye Movement Research. Amsterdam: Elsevier Science, 2003, ch. Eye Tracking in Human-Computer Interaction and Usability Research: Ready to Deliver the Promises (Section Commentary), pp. 573-605. T. Hutchinson, J. White, W. Martin, K. Reichert, and L. Frey, "Human-computer interaction using eye-gaze input," Systems, Man and Cybernetics, IEEE Transactions on, vol. 19, no. 6, pp. 1527-1534, November-December 1989. S.-W. Shih and J. Liu, "A novel approach to 3-d gaze tracking using stereo cameras," Systems, Man and Cybernetics, Part B, IEEE Transactions on, vol. 34, no. 1, pp. 234-245, February 2004. D. Beymer and M. Flickner, "Eye gaze tracking using an active stereo head," in IEEE Computer Society Conference on Computer Vision and Pattern Recognition, vol. 2, 18-20 June 2003, pp. II-451-8vol. 2. C. Hennessey, B. Noureddin, and P. Lawrence, "A single camera eye-gaze tracking system with free head motion," in Proceedings of the 2006 symposium on Eye tracking research & applications. New York, N.Y., USA: ACM Press, 2006, pp. 87-94. C. H. Morimoto, A. Amir, M. Flickner, "Detecting Eye Position and Gaze from a Single Camera and 2 Light Sources," 16th International Conference on Pattern Recognition (ICPR'02)-Volume 4, 2002, p. 40314. Z. Zhu and Q. Ji, "Eye Gaze Tracking Under Natural Head Movements," Proceedings of the 2005 IEEE Computer Society Conference on Computer Vision and Pattern Recognition, 2005. E. Guestrin and M. Eizenman, "General theory of remote gaze estimation using the pupil center and corneal reflections," Biomedical Engineering, IEEE Transactions on, vol. 53, no. 6, pp. 1124-1133, June 2006. A. T. Duchowski, V. Shivashankaraiah, T. Rawls, A. K. Gramopadhye, B. J. Melloy, and B. Kanki, "Binocular eye tracking in virtual reality for inspection training," in Proceedings of the 2000 symposium on Eye tracking research & applications. New York, N.Y., USA: ACM Press, 2000, pp. 89-96. K. Essig, M. Pomplun, and H. Ritter, "Application of a novel neural approach to 3d gaze tracking: Vergence eye-movements in autostereograms," in Proceedings of the 26thl Meeting of the Cognitive Science Society, K. Forbus, D. Gentner, and T. Regier, Eds., 2004, pp. 357-362. K. Essig, M. Pomplun, and H. Ritter, "A neural network for 3d gaze recording with binocular eyetrackers," International Journal of Parallel, Emergent and Distributed Systems (accepted), 2006. Y.-M. Kwon and K.-W. Jeon, "Gaze computer interaction on stereo display," in Proceedings of the 2006 ACM SIGCHI international conference on Advances in computer entertainment technology. New York, N.Y., USA: ACM Press, 2006, p. 99. PCT publication No. WO04/045399 (Elvesjo et al.). U.S. Pat. No. 4,386,670 (Hutchinson). U.S. Pat. No. 5,231,674 (Cleveland et al.). U.S. Pat. No. 5,471,542 (Ragland). U.S. Pat. No. 5,428,413 (Shindo). U.S. Pat. No. 6,152,563 (Hutchinson et al.). U.S. Pat. No. 6,659,611 (Amir et al.). U.S. Pat. No. 5,481,622 (Gerhardt). U.S. Pat. No. 6,578,962 (Amir et al.).”
	(I) webpage includes a tracking pixel to track information (see claims 13-15)
	-Ulrich (United States Patent Number: US 6,895,438) teaches column 13 lines 39-51 “Those skilled in the art and familiar with Junk e-mail advertising campaigns will recognize that HTML-formatted e-mail with HTML links inside or with invisible 1-by-l pixel SYNC.GIP file tags known as "Clear GIFs" or "Web bugs" enable the server computer to collect remotely much of this information on the opening and forwarding of e-mail from the client computer. A Web bug is a graphic image tag on a Web page or in an e-mail message and is used to monitor who is reading the Web page or e-mail message. Web bugs are often invisible because they are typically only 1-by-l pixels in size. They are represented as HTML IMG tags. When a Web bug is viewed, the following information is sent out and can be collected for analysis”
	- Gendler et al. (United States Patent Application Publication Number: US 2006/0248035) paragraph 0034 “The data tracking and gathering capabilities of the Internet also provide unique opportunities to advertisers, who can use these capabilities to identify the specific timing and placement of an advertisement or listing that led to a particular contact with the advertiser's Web site or to a particular purchase, subscription, sales lead or other user response. There are a variety of methods for performing such data tracking and gathering that are known to those skilled in the art, including the use of various types of web beacons and cookies” 
	- Duan et al. (United States Patent Application Publication Number: US 2011/0022704) paragraph 0005 “In the prior art web analytics technology, it is typically required to add a snippet of tracking code as web beacon, such as JavaScript code, in a web page required to be tracked. The code added in the web page is for collecting information on user visit of a visitor and sending it to an analytics service provider for processing. An example for the tracking code is shown as follows.”
	(j) touching a touch enabled device for recording interaction (see claim 18) 
	- Wong (United States Patent Application Publication Number: US 2014/0157288) paragraph 0036 “The input device 204 generates user inputs that are received by a medical imaging application 202. The input device 204 may be any input device as known in the art, such as a mouse, a touch screen, a joystick, a gesture tracking device, a camera, or the like. Input received from the user by the input device 204 may be converted into signals for processing by the medical imaging application 202. For example, a keyboard input device may notify the medical imaging application 202 that the user is pressing particular keys. In some embodiments, signals from the input device 204 may be interpreted by drivers, libraries, operating system components, or the like before transmission to the medical imaging application 202.
	- Qian et al. (United States Patent Application Publication Number: US 2018/0092696) paragraph 0051 “ In an example system, the user may voice a command, such as “Insert that”, or, if multiple structured narratives have been presented to the user, the user may say “Insert number three”, or “Insert lesion details”. One of skill in the art will recognize that any of a variety of techniques may be used to identify the structured narrative that is to be inserted, including for example, via keyboard, mouse, touch pad, touch screen and so on, as well as gesture recognition, gaze tracking, and so on. 
	- Lasker et al. (United States Patent Application Publication Number: US 2012/0232985) paragraph 0035 “As is well known, common types of online advertising units (Ad Units) are, for example and without limitation, banners, buttons, opt-ins, email and paid search. In general, Publishers display Ad Units for Advertisers. In addition, and in general, prior art online Ad Units can be divided into two of the following categories, which categories are based on a method by which Advertisers collect data from a consumer of an Advertiser's product(s) or service(s): (a) re-directed Ad Units wherein a consumer clicks (using, for example, and without limitation, a user interaction device such as a computer mouse or a mobile device touch screen) on an Ad unit, search result, or other Ad Unit displayed, for example, and without limitation, in a web browser on a user interface (for example, and without limitation, a computer display such as a screen of a mobile device or a monitor on a laptop computer of a notebook computer and the like) and is re-directed (for example and without limitation, either in a new browser window or by refreshing a current browser window) to an Advertiser's web form--the consumer then manually completes the web form by entering required data; and (b) Publisher-collected Ad units wherein the consumer takes some action (for example and without limitation, checking or leaving checked, a pre-selected check-box--often during a website registration process) that causes the Publisher to transfer the consumer's data in the background to the Advertiser. However, in accordance with the present invention, Ad Units are presented to a user of a mobile device (for example, and without limitation, on the mobile device display screen) within his/her mobile application ("app"), and the user interacts with the Ad Unit (using, for example and without limitation, a mobile device touch screen and/or input device) without leaving the mobile app. For this reason, the term consumer will be taken to include the term user, and the term user includes the term consumer.”
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9. 	Claims 1-2, 6-7, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (United States Patent Application Publication Number: US 2010/0057558) further in view of McCord et al. (United States Patent Application Publication Number: US 2014/0207559).
	As per claim 1, Yano teaches A system comprising: (see abstracts note:
apparatus for measuring a time period of viewing an advertisement displayed on
a display device of a user terminal).
	a data processing device system; a processor-accessible memory device
system communicatively connected to the data processing device system; (see paragraphs 0034-0036 and 0109, Examiner's note: teaches an apparatus performing
the functions in Yano and that the apparatus can have a computer program product for
performing the steps).
	and an input-output device system communicatively connected to the data
processing device system and a communications network, (see paragraph 0036 and
0067, Examiner's note: the apparatus is connected to the internet and the apparatus
sends and receives data via the connection). 
	wherein the data processing device system is configured, via a program stored in
the processor-accessible memory device system, at least to: (see paragraphs 0034-
0036 and 0109, Examiner's note: teaches an apparatus performing the functions in
Yano and that the apparatus can have a computer program product for performing the
steps).
	receive, via the communications network and the input-output device system,
from a first device system, a first indication of observable presentation of a visual
indicator, the first indication consistent with origination from a content monitoring
program detecting observable presentation of the visual indicator via monitoring of
device-presented content by the content monitoring program, determine particular
content associated with the received first indication of observable presentation of the
visual indicator, stare, in the processor-accessible memory device system and in
response ta determining that the particular content is associated with the received first
indication of observable presentation of the visual indicator, a recorded- presentation
indication indicating that the particular content or information associated therewith has been device-presented, (see paragraphs 0036-0037, 0039-0048, 0054, 0057 and 0073-
0076, Examiner's note: paragraphs 0036-0037, 0039-0048, 0054, 0057 discuss the
various data collection, analysis, and storage of information related to whether or not an
advertisement was visible on a webpage presented to the user, paragraphs 0073-0076
discuss how the system uses those stored indications to make determinations in the
teachings of Yano).
	receive, via the communications network and the input-output device system,
from a second device system, a second indication of a user interaction with the visual
indicator, the second indication consistent with origination from a different program
distinct from the content monitoring program, determine that the particular content is
associated with the received second indication of the user interaction with the visual
indicator, and store, in the processor-accessible memory device system and in
response to determining that the particular content is associated with the received
second indication of the user interaction with the visual indicator, an
interaction indication that the particular content has been interacted with by a user (see
paragraphs 0049-0052,0055, 0062, 0064, and 0077-0082, Examiner's note: paragraphs
0049-0052, 0055, 0062, and 0077-0080 discuss how the system collects user
interaction (e.g. the user is actually looking at the displayed or shown advertisement),
then paragraphs 0064(figure 6) and 0080-0082 show that this information is collected
and stored and provided to other relevant parties).
	While Yano clearly teaches an overall advertising system device and that system includes different devices (units) for performing online advertisement viewing measurement (see abstract and Figure 1) and teaches the limitations as claimed as detailed above, Yano just does not expressly teach grouping all the functions of the first indicator in one of the units, and grouping all of the functions of the second indicator in another unit as claimed or more specifically as amended the second device system distinct from the first device system. 
	However, McCord et al. which is in the art of determining whether or not advertisements are viewed through analyzing camera image data (see abstract) teaches grouping all the functions of the first indicator in one of the units, and grouping all of the functions of the second indicator in another unit as claimed or more specifically as amended the second device system distinct from the first device system (see paragraph 0138, Examiner’s note: teaches it will be readily apparent that one or multiple devices perform the functions). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yano with the aforementioned teachings from McCord et al. with the motivation of providing a readily apparent way to perform a function in a system across one or more multiple devices (see McCord et al. paragraph 0138), when performing the functions in an apparatus across multiple devices is known (see Yano abstract and Figure 1). 
	As per claim 2, Yano teaches
	wherein the particular content associated with the received first indication of
observable presentation of the visual indicator is different than the visual indicator (see
paragraphs 0037,0066, and 0086, Examiner's note: as discussed in these sections the
system can receive information about the ad beyond what is displayed to the user, for
example like an image or text, since the system can receive metadata that tells the
system what to do, can also recite information like the URL of the website, and can also
receive the email address of the advertiser).
	As per claim 6,Yano teaches
	
	wherein the observable presentation of the visual indicator is a first observable
presentation of the visual indicator, and wherein the second device system is configured by
the different program at least to analyze an image captured by a imaging system of the
second device system, the image including a second observable presentation of the
visual indicator (see paragraphs 0049-0052,0055, 0062, 0064, and 0077-0082,
Examiner's note: paragraphs 0049-0052, 0055, 0062, and 0077-0080 discuss how the
system collects user interaction (e.g. the user is actually looking at the displayed or
shown advertisement), then paragraphs 0064(figure 6) and 0080-0082 show that this
information is collected and stored and provided to other relevant parties).
	Yano does not expressly teach capturing an image with a camera.
	However, McCord et al. which is also in the art of determining whether or not
advertisements are viewed on a webpage in order to determine advertisement
effectiveness (see abstract) teaches capturing an image with a camera (see abstract
and paragraph 0012, Examiner's note: teaches determining whether or not the
advertisement was viewed for advertisement effectiveness through the user of
cameras).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. with the aforementioned teachings from McCord et al. with the motivation of providing a way to
capture user images through a known imaging device like a camera (see McCord et al.
paragraph 0012 and abstract), when Yano practically suggests as much by teaching
capturing images or a user through an imaging device (See Yano paragraphs 0011 and
0077-0080) and that a camera on a device performing the method (see Yano paragraph
0109) are both known.
	As per claim 7, Yano teaches
	wherein the visual indicator is a visible image representation of a code (see
paragraphs 0036-0037, Examiner's note: teaches advertisements can be images based
on html code)"
	Yano does note expressly teach that advertisements are or can be static
	However, McCord et al. which is also in the art of determining whether or not
advertisements are viewed on a webpage in order to determine advertisement
effectiveness (see abstract) teaches that advertisements are or can be static (see
paragraph 0033, Examiner's note: the server returns an image of an advertisement for
display on the device).
	Before the effective filing date of the claimed invention it would have been
obvious for one ordinary skill in the art to have modified Yano in view McCord et al. with the aforementioned teachings from McCord et al. with the motivation of providing a well-known way of providing an image as an advertisement (see McCord paragraph 0033), when Yano practically suggests as much by teaching that the advertisement may include image and or text data (See Yano paragraph 0037)
	As per claim 13, Yano teaches
	
	wherein the data processing device system is configured, via the program stored
in the processor-accessible memory device system, at feast to: (see paragrapi1s 0034-
0036 and 0109, Examiner's note: teaches an apparatus performing the functions in
Yano and that the apparatus can have a computer program product for performing the
steps).
	transmit to a third device system, in response to determining that the particular
content is associated with the received second indication of the user interaction with the
visual indicator and via the communications network and the input-output device
system, an instruction ta an advertiser regarding advertising effectiveness and
advertising (see paragraphs 0072-0080 and 0083, Examiner's note: paragraphs 0072-
0080 teach as discussed in the above claims from which this claim depends
determining that an advertisement is viewable on a display screen through various
calculations, then determining a user actually viewed the advertisement, and then
providing those calculations of advertisement effectiveness to an advertiser for
advertisements (see paragraph 0083)).
	Yano does not expressly teach by knowing previous interest visually
present a web page associated with the particular content including a tracking
pixel configured to track a user's visit to the web page. 
	However, McCord et al. which is also in the art of determining whether or not
advertisements are viewed on a webpage in order to determine advertisement effectiveness (see abstract) teaches by knowing previous interest visually present a web 
page associated with the particular content including a tracking pixel configured to track
a user's visit to the web page (see paragraphs 0031-0032, 0038, 0048-0049, 0054,
0015, Examiner's note: here the system tracking user selection of ad by for example a
user looked at an advertisement for at least a predetermined amount of time, then
provides a webpage that corresponds to that selection to the user. Webpages can
include trading pixels as discussed in paragraph 0054 to track a user's visit at the
webpage. Further the system as discussed in paragraphs 0048-0049 can track
subsequent conversions after a first user conversion).
	Before the effective tiling date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. with the aforementioned teachings from McCord et al. with the motivation of providing an
additional way to track advertisement effectiveness and user interest in information (see
McCord paragraphs 0031-0032, 0038, 0048-0049, 0054, 0015), when tracking user
interest in information for advertisers for marketing and recommendation of advertising
(see Yano paragraph 0083) is known. 
	As per claim 14, Yano teaches
	wherein the third device system is the second device system, such that the third
device system and the second device system are the same device system, and such
that the same device system provides the second indication of the user interaction with
the visual indicator and (see paragraphs 0034-0036 and 0109, Examiner's note: teaches an apparatus performing the functions in Yano and that the apparatus can have
a computer program product for performing the steps).
	Yano does not expressly teach by knowing previous interest a system then
presents the web page associated with the particular content including the tracking pixel
configured to track the user's visit to the web page.
	However, McCord et al. which is also in the art of determining whether or not
advertisements are viewed on a webpage in order to determine advertisement
effectiveness (see abstract) teaches by knowing previous interest a system then presents
the web page associated with the particular content including the tracking pixel
configured to track the user's visit to the web page (see paragrap!1s 0031-0032, 0038,
0048-0049, 0054, 0015, Examiner's note: here the system tracking user selection of ad
by for example a user looked at an advertisement for at !east a predetermined amount
of time, then provides a webpage that corresponds to that selection to the user.
Webpages can include tracking pixels as discussed in paragraph 0054 to track a user's
visit at the webpage. Further the system as discussed in paragraphs 0048-0049 can
track subsequent conversions after a first user conversion).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. with the aforementioned teachings from McCord et al. with the motivation of providing an additional way to track advertisement effectiveness and user interest in information (see McCord paragraphs 0031 -0032, 0038, 0048-0049, 0054, 0015), when tracking user interest in information for advertisers  for marketing and recommendation of advertising (see Yano paragraph 0083) is known.
	As per claim 15, Yano teaches
	wherein the third device system is the first device system, such that the third
device system and the first device system are the same device system, and such that
the same device system provides the first indication of the observable presentation
of the visual indicator and(see paragraphs 0034-0036 and 0109, Examiner's note:
teaches an apparatus performing the functions in Yano and that the apparatus can have
a computer program product for performing the steps).
	Yano does not expressly teach by knowing previous interest a system then
presents the web page associated with the particular content including the tracking pixel
configured to track the user's visit to the web page.
	However, McCord et al. which is also in the art of determining whether or not
advertisements are viewed on a webpage in order to determine advertisement
effectiveness (see abstract) teaches by knowing previous interest a system then presents
the web page associated with the particular content including the tracking pixel
configured to track the user's visit to the web page (see paragraphs 0031-0032, 0038,
0048-0049, 0054, 0015, Examiner's note: here the system tracking user selection of ad
by tor example a user looked at an advertisement for at !east a predetermined amount
of time, then provides a webpage that corresponds to that selection to the user.
Webpages can include tracking pixels as discussed in paragraph 0054 to track a user's visit at the webpage. Further the system as discussed in paragraphs 0048-0049 can
track subsequent conversions after a first user conversion).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. with the aforementioned teachings from McCord et al. with the motivation of providing an
additional way to track advertisement effectiveness and user interest in information (see
McCord paragraphs 0031-0032, 0038, 0048-0049, 0054, 0015), when trading user
interest in information for advertisers for marketing and recommendation of advertising
(see Yano paragraph 0083) is known.
 
	As per claim 16, Yano teaches
 	wherein the first device systern executes the content monitoring program and
provides the observable presentation of the visual indicator(see paragraphs 0034-0036
and 0109, Examiner's note: teaches an apparatus performing the functions in Yano and
that the apparatus can have a computer program product tor performing the steps).
	via a display device system of the first device system (see paragraphs 0034 and
0038, Examiner's note: device includes a monitor that is used as a user interface
display).
	As per claim 17, Yano teaches
	wherein the user interaction includes a photographing of the visual indicator at a
device (see paragraph 0077, Examiner's note: imaging unit)
	different than a device that provides the observable presentation of the visual
indicator (see paragraph 0038, Examiner's note: monitor to display information)
	As per claim 18, Yano teaches
	wherein the user interaction includes a touching of a display region display
device that provides the observable presentation of the visual indicator (see paragraphs
0077-0080, Examiner's note: the system is measuring the user's contact with tt1e
advertisement).
	Yano does not expressly teach advertising on a touch-enabled display device
	However, McCord et al. which is in the art of determining whether or not
advertisements are viewed on a webpage in order to determine advertisement
effectiveness (see abstract) teaches advertising on a touch-enabled display device (see
paragraph 0006, Examiner's note: user interacts with an advertisement on a device
through a mouse of a touchscreen).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. with the aforementioned teachings tram McCord et al. with the motivation of providing a common device element for displaying advertisements where additionally users can commonly interact with those advertisements (See McCord et al. paragraph 0006), when providing a device where a user can interact with the advertisement is known (see Yano paragraphs 0077-0080).
	As per claim 19, Yano does not expressly teach  wherein the visual
indicator is configured to attract user interaction.
	However, McCord et al.  teaches wherein the visual indicator is configured to
attract user interaction (see paragraph 0049, Examiner's note: the ad attracts a user a
user clicks on the ad, and then the user redirected to a landing page where the user
purchases the product).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. with the aforementioned teachings from McCord et al. with the motivation of providing a
commonly known feature of an advertisement or advertising content in that it attracts
users (see McCord paragraph 0049), when Yano practically suggests as much by
teaching a system that tracks advertisement effectiveness based on user interaction
with an ad (see Yano abstract and paragraphs 0074-0079).

	As per claim 20, Yano teaches A visual indication presentation and
interaction processing method (see title, Examiner's note: method for measuring
web advertising effectiveness),
	executed by a data processing device system communicatively connected
to a processor-accessible memory device system and an input-output device
system, the method comprising: (see paragraphs 0034u0036 and 0109, Examiner's
note: teaches an apparatus performing the functions in Yano and that the
apparatus can have a computer program product for performing the steps).
	receiving, via a communications network and the input-output device system,
from a first device system, (see paragraph 0036 and 0067, Examiner's note: the
apparatus is connected to the internet and the apparatus sends and receives data via
the connection).
	a first indication of observable presentation of a visual indicator, the first indication consistent with origination from a content monitoring program detecting observable presentation of the visual indicator via monitoring of device-presented content by the content monitoring program: determining particular content associated with the received first indication of observable presentation of the visual indicator; storing, in the processor-accessible memory device system and in response to determining that the particular content is associated with the received first indication of observable presentation of the visual indicator, a recorded-presentation indication indicating that the particular content or information associated therewith has been device-presented: (see paragraphs 0036-0037, 0039-0048, 0054, 0057 and 0073-0076,Examiner's note: paragraphs 0036-0037, 0039-0048, 0054, 0057 discuss the various data collection, analysis, and storage of information related to whether or not an advertisement was visible on a webpage presented to the user, paragraphs 0073~0076 discuss how the system uses those stored indications to make determinations in the teachings of Yano).
	receiving, via the communications network and the input-output device
system, (see paragraph 0036 and 0067, Examiner's note: the apparatus is connected
to the internet and the apparatus sends and receives data via the connection).
	from a second device system, a second indication of a user interaction with
the visual indicator, the second indication consistent with origination from a different
program distinct from the content monitoring program; determining that the particular
content is associated with the received second indication of the user interaction with the visual indicator: and storing, in the processor-accessible memory device system and
in response to determining that the particular content is associated with the received
second indication of the user interaction with the visual indicator, an interaction
indication that the particular content has been interacted with by a user (see paragraphs
0049-0052,0055, 0062, 0064, and 0077-0082, Examiner's note: paragraphs 0049-0052,
0055, 0062, and 0077-0080 discuss how the system collects user interaction (e.g. the
user is actually looking at the displayed or shown advertisement), then paragraphs
0064(figure 6) and 0080-0082 show that this information is collected and stored and
provided to other relevant parties).
	While Yano clearly teaches an overall advertising system and the advertising system including different devices (units) for performing online advertisement viewing measurement (see abstract and Figure 1) and teaches the limitations as claimed as detailed above, Yano just does not expressly teach grouping all the functions of the first indicator in one of the units, and grouping all of the functions of the second indicator in another unit as claimed or more specifically as amended the second device system distinct from the first device system. 
	However, McCord et al. which is in the art of determining whether or not advertisements are viewed through analyzing camera image data (see abstract) teaches grouping all the functions of the first indicator in one of the units, and grouping all of the functions of the second indicator in another unit as claimed or more specifically as amended the second device system distinct from the first device system (see paragraph 0138, Examiner’s note: teaches it will be readily apparent that one or multiple devices perform the functions). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yano with the aforementioned teachings from McCord et al. with the motivation of providing a readily apparent way to perform a function in a system across one or more multiple devices (see McCord et al. paragraph 0138), when performing the functions in an apparatus with multiple devices is known (see Yano abstract and Figure 1). 
	As per claim 21, Yano teaches One or more non-transitory computer-
readable storage mediums storing a program executable by one or more data
processing devices of a data processing device system (see paragraphs 0034-
0036 and 0109, Examiner’s note: teaches an apparatus performing the functions
In Yano and that the apparatus can have a computer program product for
performing the steps),
	communicatively connected to an input-output device system and a
communications network. the program comprising: (see paragraph 0036 and
0067, Examiner's note: the apparatus is connected to the internet and the
apparatus sends and receives data via the connection).
	first reception instructions configured to cause reception, via the
communications network and the input-output device system, (see paragraph 0036 and 0067, Examiner's note: the apparatus is connected to the internet and the apparatus
sends and receives data via the connection).
	from a first device system, of a first indication of observable presentation of a
visual indicator. the first indication consistent with origination from a content monitoring
program detecting observable presentation of the visual indicator via monitoring of
device-presented content by the content monitoring program; first determination
instructions configured to cause a determination of particular content associated with
the received first indication of observable presentation of the visual indicator; first
storage instructions configured to cause storage, in a processor-accessible
memory device system and in response to determining that the particular content is
associated with the received first indication of ot1servab!e presentation of the visual
indicator, of a recorded-presentation indication indicating that the particular content or
information associated therewith has been device-presented; (see paragraphs 0036-
0037, 0039-0048, 0054, 0057 and 0073-0076, Examiner's note: paragraphs 0036-0037,
0039-0048, 0054, 0057 discuss the various data collection, analysis, and storage of
information related to whether or not an advertisement was visible on a webpage
presented to the user, paragraphs 0073-0076 discuss how the system uses those
stored indications to make determinations in the teachings of Yano).
	second reception instructions configured to cause reception, via the
communications network and the input-output device system, (see paragraph 0036 and
0067, Examiner's note: the apparatus is connected to the internet and the apparatus
sends and receives data via the connection).
	from a second device system, of a second indication of a user interaction with
the visual indicator, the second indication consistent with origination from a different
program distinct from the content monitoring program; second determination
instructions configured to cause a determination that the particular content is associated
with the received second indication of the user interaction with the visual indicator; and
second storage instructions configured to cause storage, in the processor accessible
memory device system and in response to determining that the particular
content is associated with the received second indication of the user interaction with
the visual indicator, of an interaction indication that the particular content has been
interacted with by a user (see paragraphs 0049-0052,0055, 0062, 0064, and 0077 -
0082, Examiner's note: paragraphs 0049-0052, 0055, 0062, and 0077-0080 discuss
how the system collects user interaction (e.g. the user is actually looking at the
displayed or shown advertisement), then paragraphs 0064(figure 6) and 0080~0082
show that this information is collected and stored and provided to other relevant
parties).
	While Yano clearly teaches an overall advertising system including different devices for performing advertisement online advertisement viewing measurement (see abstract and Figure 1) and teaches the limitations as claimed as detailed above, Yano just does not expressly teach grouping all the functions of the first indicator in one of the units, and grouping all of the functions of the second indicator in another unit as claimed or more specifically as amended the second device system distinct from the first device system. 
	However, McCord et al. which is in the art of determining whether or not advertisements are viewed through analyzing camera image data (see abstract) teaches grouping all the functions of the first indicator in one of the units, and grouping all of the functions of the second indicator in another unit as claimed or more specifically as amended the second device system distinct from the first device system (see paragraph 0138, Examiner’s note: teaches it will be readily apparent that one or multiple devices perform the functions). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Yano with the aforementioned teachings from McCord et al. with the motivation of providing a readily apparent way to perform a function in a system across one or more multiple devices (see McCord et al. paragraph 0138), when performing the functions in an apparatus with multiple devices is known (see Yano abstract and Figure 1). 

10. 	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (United States Patent Application Publication Number: US 2010/0057558) further in view of McCord et al. (United States Patent Application Publication Number: US 2014/0207559) further in view of Das et al. (United States Patent Application Publication Number: US
2017/0195730).
	As per claim 8, Yano teaches
	wherein the first indication of observable presentation of the visual indicator
includes a information stamp indicating a time of initiation of the observable presentation of the visual indicator (see Figures 4-5 and paragraphs 0060- 700, Examiner's note: teaches storing information determined about the viewable ad). 
	Yano in view of McCord does not expressly teach including a time stamp indicating a time of initiation of the advertisement
	However, Das et al. which is in the art of advertisement tracking and determining
advertisement effectiveness (see abstract) teaches including a time stamp indicating a
time of initiation of the advertisement (see paragraph 0021, Examiner's note:
determining the effectiveness of the ad where information includes one or more
timestamps (e.g. start of the advertisement, end time of the advertisement)).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. with the aforementioned teachings of Das et al. with the motivation of providing a way to
determine what time an advertisement was displayed (See Das et al. paragraph 0021),
when Yano practically suggests this by teaching that the system collects whether or not the advertisement was displayed and keeps at !east some time related information since
it is updated as the display changes (see Yano paragraphs 0070-0071) and storing time
stamp information related to user interaction with the advertisement (see Yano Figure 6)
are both known.	 
	As per claim 9, Yano teaches
	wherein the data processing device system is configured, via the program stored
in the processor-accessible memory device system, at least to: (see paragraphs 0034-
0036 and 0109, Examiner's note: teaches an apparatus performing the functions in
Yano and that the apparatus can have a computer program product for performing the
steps).
	receive from the first device system, via the communications network and the
input-output device system, a conclusion time indication indicating a time of conclusion
of the observable presentation of the visual indicator; store, in the processor-accessible
memory device system in association with the recorded- presentation indication
indicating that the particular content has been device-presented, (see Figures 4-5 and
paragraphs 0060-700, Examiner's note: teaches storing information determined about
the viewable ad, where this information is changed every time the display is changed).
	Yano in view of McCord et al. does not expressly teach determine, based at feast on an analysis of the time of initiation of the observable presentation of the visual indicator and the time of conclusion of the observable presentation of the visual indicator, a duration of time of the observable presentation of the visual indicator, and store a duration indication indicating the determined duration of time of the observable presentation of the visual
indicator.
	However, Das et al. which is in the art of advertisement tracking and determining
advertisement effectiveness (see abstract) teaches including determine, based at feast
on an analysis of the time of initiation of the observable presentation of the visual
indicator and the time of conclusion of the observable presentation of the visual
indicator, a duration of time of the observable presentation of the visual indicator, and
store a duration indication indicating the determined duration of time of the observable
presentation of the visual indicator (see paragraph 0021, Examiner's note: determining
the effectiveness of the ad where information includes one or more timestamps (e.g.
start of the advertisement, end time of the advertisement) and length of the
advertisement).
	Before the effective tiling date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. with the aforementioned teachings of Das et al. with the motivation or providing a way to
determine what time an advertisement was displayed (See Das et al. paragraph 0021),
when Yano practically suggests this by teaching that the system collects whether or not
the advertisement was displayed and keeps at least some time related information since
it is updated as the display changes (see Yano paragraphs 0070-0071) and storing time
stamp information related to user interaction with the advertisement (see Yano Figure 6)
are both known.

11. 	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yano
(United States Patent Application Publication Number: US 2010/0057558) further in view of McCord et al. (United States Patent Application Publication Number: US 2014/0207559)  further in view of Das et al. (United States Patent Application Publication Number: US
2017/0195730) further in view of Hsiao et al. (United States Patent Application
Publication Number: US 2011/0302025).
	As per claim 10, Yano teaches
	wherein the data processing device system is configured, via the program
stored in the processor-accessible memory device system, at least to: (see paragraphs
0034-0036 and 0109, Examiner's note: teaches an apparatus performing the functions
in Yano and that the apparatus can have a computer program product for performing
the steps).
	receive from the second device system, via the communications
network and the input- output device system, a user interaction time indication indicating
a time of user interaction with the visual indicator: and store. in the processor-accessible
mem0ty device system in association with the recorded presentation indication
indicating that the particular content has been device-presented, a user interaction (see
paragraph 0064 and Figure 6, Examiner's note: recording the begin time , when the user
views the advertisement and the end time).
	Yano in view of McCord in view of Das does not expressly teach determining the time between when the impression is served and a user converts on the ad or more specifically the recited limitation of determine, based at least on an analysis of the time of initiation of the observat1le presentation of the visual indicator and the user interaction time
indication indicating the time of user interaction with the visual indicator, a duration of
elapsed time until occurrence of the user interaction with the visual indicator; and store
elapsed lime indication indicating the determined duration of elapsed time
until occurrence of the user interaction with the visual indicator.
	However, Hisao et al. which is in the art of tracking online ad conversions (see
abstract) teaches determining the time between when the impression is served and a
user converts on the ad or more specifically the recited !imitation of determine, based at
least on an analysis of the time of initiation of the observable presentation of the visual
indicator and the user interaction time indication indicating the time of user interaction
with the visual indicator, a duration of elapsed time until occurrence of the
user interaction with the visual indicator; and store elapsed time indication indicating the
determined duration of elapsed time until occurrence of the user interaction with the
visual indicator (see Figures 3B-3C and paragraphs 0008 and 0067-0069, Examiner's
note: shows interfaces with time to convert and also discusses time lag for content
provider can be determined for an advertiser as a measure of time between an initial
advertisement impression and the conversion, Further paragraphs 0067-0069 teach
storing data relating to ad impressions and conversions).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Yano in view of McCord et al. in view of Das with the aforementioned teachings from Hsiao et al. with the motivation of providing a known advertisement effectiveness metric (see Hsiao et al. Figures 3B-3C and paragraphs 0008 and 0067-0069), when determining advertisement effectiveness including if an impression is sent viewable to the user and then if the user interacted with the
impression and tor how long (see Das paragraphs 0075-0080) is known.
 	As per claim 11, Yano teaches
	Wherein the data processing device system is configured, via the program stored
in the processor-accessible memory device system, at least to: (see paragraphs 0034-
0036 and O109, Examiner's note: teaches an apparatus performing the functions in
Yano and that the apparatus can have a computer program product for performing the
steps).
	Determine, based at least on an analysis of the time of initiation of the
observable presentation of the visual indicator, an offer-available time indication
indicating a time in which an offer is available: store, in the processor-accessible
memory device system in association with the recorded- presentation indication
indicating that the particular content has been device-presented. the determined offer available time indication indicating the time in which the offer is available; (see Figures
4-5 and paragraphs 0060-700, Examiner's note: teaches storing information determined
about the viewable ad).
	determine, based at least on an analysis of the time in which the offer is
available and the time of user interaction, an offer-acceptance indication indicating that
the offer is accepted by the user interaction: and store, in the processor-accessible
memory device system, the offer-acceptance indication (see paragraphs 0064-0065 and 0083-0084, Examiner's note: determines if and how long the advertisement is viewed
where this is based on the latest information from the previous tables of where the ad is
on the page and if it is viewable (see paragraphs 0070-0071), this information is then
sent as discussed in paragraphs 0083-0084 to determine ad effectiveness and
recommending further advertising).
	As per claim 12, Yano teaches
	wherein the data processing device system is configured, via the program stored
in the processor-accessible memory device system, at feast to: (see Figures 4-5 and
paragraphs 0060-700, Examiner's note: teaches storing information determined about
the viewable ad).
	transmit, in response to determining the offer-acceptance indication and via the
communications network and the input-output device system, an instruction to execute
a provision of a product, service, or both a product and service (see paragraphs 0064-
0065 and 0083-0084, Examiner's note: determines if and how long the advertisement is
viewed where this is based on the latest information from the previous tables of where
the ad is on the page and if it is viewable (see paragraphs 0070-0071 ), this information
is then sent as discussed in paragraphs 0083-0084 to determine ad effectiveness and
recommending further advertising).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Hyde et al. (United States Patent Application Publication Number: US 2013/0307956) teaches “An apparatus for identifying active access, by a viewer, of a source containing an advertisement includes a video capture device for recording user interaction in an area and a video processor electrically coupled to the video capture device. The video processor is configured to analyze the video obtained by the video capture device. The video process analysis includes identification of active access, by the viewer, of the source containing the advertisement. The source is electrically decoupled from the video capture device” (see abstract) 
	b.	Roberts et al. (United States Patent Application Publication Number: US 2012/0143661) providing additional content by user interaction with e-posters which include indicators (see abstract and Figure 6) 
	c. Yarvis et al. (United States Patent Application Publication Number: US 2012/0253920) teaches determining a user’s reaction to an advertisement, where a user may scan a barcode of an advertisement using a digital camera (see abstract and paragraph 0013) 
	d.	Mariotti (United States Patent Application Publication Number: US 2009/0234731) teaches scanning an advertisement that includes a code with a camera on a portable computing device (see abstract and Figure 3) 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621